232 Ind. 700 (1953)
116 N.E.2d 100
WALLACE
v.
STATE OF INDIANA.
No. 29,002.
Supreme Court of Indiana.
Filed December 17, 1953.
*701 Lockyear & Armstrong, of Evansville, for appellant.
Edwin K. Steers, Attorney General, Owen S. Boling and Thomas M. Crowdus, Deputy Attorneys General, for appellee.
FLANAGAN, J.
One question is presented. Appellant says the trial court erred in refusing to give the following instruction:
"There is no statute in the State of Indiana defining an attempt to commit suicide as a criminal offense. You are therefore instructed that an attempt to commit suicide is not an unlawful act in the State of Indiana."
By this instruction, appellant demanded that the court tell the jury that "unlawful" and "criminal" are legally synonymous words in the State of Indiana.
The trial court correctly refused.
That which is unlawful is not necessarily criminal. For example, violations of the rights of others in torts are "unlawful," but some are not "criminal."
In this case there is evidence that appellant was engaged in the act of attempting suicide. The decedent, a good Samaritan, intervened at the cost of her life.
Appellant now seeks to avoid punishment by saying that his attempt to commit suicide was not "unlawful."
Neither legal nomenclature nor Justice agree. Self-destruction is against the law of God and man.
Judgment affirmed.
Draper, C.J., and Bobbitt, Emmert, and Gilkison, J.J., concur.
NOTE.  Reported in 116 N.E.2d 100.